*250
Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the named plaintiffs petition for certification to appeal from the Appellate Court; Fisi v. Cyr, 43 Conn. App. 911, 684 A.2d 280 (1996); limited to the following issue: “In the circumstances of this case, did the Appellate Court properly affirm the judgment of the trial court denying the plaintiffs’ motion to set aside the verdict based upon allegedly improper communications made by court personnel to the jury during its deliberations?” Fisi v. Cyr, 239 Conn. 955, 688 A.2d 325 (1996).